DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 39-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/15/2022.
Applicant’s election without traverse of claims 22-38 in the reply filed on 4/15/2022 is acknowledged. Claims 29 and 36 are cancelled. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1242” has been used to designate both the electrode position element and an at least one electrode. The drawings are also objected to because Figures 4, 5A, and 5B are not in clear black and white format. There is gray shading.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22-26, 30, and 34-38 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Ogawa US Patent No. [6159206].
	With respect to Claim 22, Ogawa discloses: A medical device configured for delivery of an endovascular instrument to a treatment site within a body (…microcatheter 30 is first inserted into the patient's body…and its distal opening thereof is held in a state faced to a site intended to deposit the implanted device, for example, an open part of an aneurysm, [Column 7, lines 6-10]), the medical device comprising: a flexible, elongated sheath (microcatheter 30) having a proximal end and a distal end (…the medical implement for depositing an implanted device comprising such wire device 10 and microcatheter 30 as described above, an implanted device is deposited at the intended site in a patient's body, [Column 7, lines 1-4]) (Examiner understands the in order to navigate patient vasculature to be placed within, the catheter must have some degree of flexibility), wherein a distal section of the sheath terminates at the distal end (See Figures 7 and 8); an inner wall of the sheath delimiting an inner lumen extending between the proximal end and the distal end of the sheath (Device 10 is configured to be inserted into the lumen of microcatheter 30 for delivery), wherein the inner lumen is sized to enable axial advancement of the endovascular instrument therethrough (…wire device 10 is inserted into the microcatheter 30 through the proximal operating part 32 thereof with the composite coil 16 thereof in the lead, and pushed forward, [Column 7, lines 11-13]); and at least one electrode (electrode 35) within the distal section of the sheath (See Figures 7 and 8), wherein the at least one electrode is configured to selectively deliver an electric current through a segment of the endovascular instrument within the inner lumen (…joint members are severable by supplying the electrode of the catheter with electric power, and so the length or volume of an implanted device actually separated and deposited can be changed or adjusted by selecting a joint member to be severed, [Column3 , lines 49-53]), and wherein the at least one electrode is configured to selectively deliver the electric current through the segment of the endovascular instrument while the distal section of the sheath is positioned within the body (…the wire device for depositing the implanted device is inserted into the patient's body through the catheter, whereby the implanted device is deposited at the intended site such as an aneurysm, [Column 3, lines 42-45). (…when the wire device 10 is inserted and pushed forward with the composite coil 16 in the lead while monitoring an electrical resistance value between a terminal provided on the catheter body 31 and a counter electrode provided on the patient's body, [Column 7, lines 50-55])
	With respect to Claim 23, Ogawa discloses: The medical device of claim 22, wherein the at least one electrode is configured to sever a portion of the endovascular instrument in contact with the at least one electrode, such that a first region of the endovascular instrument distal to the severed portion is detached from a second region of the endovascular instrument (…the implanted device being connected to the distal end of the wire through a first severable joint member, said implanted device having a structure such that a plurality of implanted elements are joined to each other through one or more second severable joint members successively, [Column 2, lines 51-56])
	With respect to Claim 24, Ogawa discloses: The medical device of claim 22, wherein the at least one electrode includes at least one conductive filament connected to the inner wall of the distal section of the sheath (…when the electrode 35 is provided in a state exposed on the inner peripheral surface of the distal part of the catheter body 31 in such a manner that the coil elements 16A to 16D of the composite coil 16 in the wire device 10 move contacting with the electrode 35 when they pass through the electrode 35, [Column 7, lines 43-48]). 
	With respect to Claim 25, Ogawa discloses: The medical device of claim 22, wherein the at least one electrode is a first electrode in a pair of spaced-apart electrodes, and wherein the pair of electrodes is configured to cause electric current to flow along a path from the first electrode to a second electrode of the pair of electrodes and to sever the endovascular instrument along the path (…a pair of electrodes may be provided with a gap therebetween on the distal part of the catheter body to apply a current through wire leads, thereby heating and severing the joint member at a position between both electrodes, [Column 8, lines 42-46]).
	With respect to Claim 26, Ogawa discloses: The medical device of claim 25, wherein the path from the first electrode to the second electrode passes through the inner lumen of the sheath (…a pair of electrodes may be provided with a gap therebetween on the distal part of the catheter body to apply a current through wire leads, thereby heating and severing the joint member at a position between both electrodes, [Column 8, lines 42-46]).
	With respect to Claim 30, Ogawa discloses: The medical device of claim 22, wherein the at least one electrode is positioned on the inner wall of the sheath and is configured to contact the segment of the endovascular instrument to cause the electric current to flow through the endovascular instrument (…when the electrode 35 is provided in a state exposed on the inner peripheral surface of the distal part of the catheter body 31 in such a manner that the coil elements 16A to 16D of the composite coil 16 in the wire device 10 move contacting with the electrode 35 when they pass through the electrode 35, [Column 7, lines 43-48]).
	With respect to Claim 34, Ogawa discloses: The medical device of claim 22, wherein the distal section of the sheath has an axial length of one inch or less (On the inner peripheral surface of one end part of this catheter body, was provided a platinum ring having an outer diameter of 0.8 mm, an inner diameter of 0.6 mm and a width of 0.5 mm in an exposed state. This ring was electrically connected to the braid to provide an electrode (35), [Column 9, lines 19-24]).
	With respect to Claim 35, Ogawa discloses: The medical device of claim 22, further comprising at least one controller (See paragraph [0074] of applicant specification and since the electrical resistance is “monitored” it meets the limitations of the claim for “controller” of having a component with data processing capabilities) configured to: obtain an input (…pushing of the wire device was continued while monitoring an electrical resistance value between the electrode (35) of the catheter body (31) and a counter electrode…lowering and rise in electrical resistance value were repeated. The reason for it is that such a change as the electrical resistance value lowers at the time the leading coil element of the composite coil is pushed out of the opening of the catheter body, while the electrical resistance value rises at the time the joint member is situated at the opening of the catheter body is repeated, [Column 9, lines 39-51) (Examiner understands the input to be the electrical resistance values being monitored to know when the severable member is within the opening of the catheter and when it just a portion of the composite coil); and control the flow of the electric current from the at least one electrode through the segment of the endovascular instrument based on the input (…the time the third rise in electrical resistance value was monitored and its value reached the maximum, a high-frequency current of 0.5 W was applied through the terminal, [Column 9, lines 52-55]).
	With respect to Claim 37, Ogawa discloses: The medical device of claim 22, wherein the endovascular instrument includes an endovascular coil (composite coil 16) (See Figure 1), and wherein the at least one electrode is configured to sever a portion of the endovascular coil in contact with the at least one electrode (…applying the high-frequency current as described above, a joint member (in the illustrated embodiments, the first joint member 15 or any one of the second joint members 17A to 17C) nearest to the electrode 35 among those pushed out of the distal opening of the catheter body 31 is melted and severed by the heating action of the high-frequency current…the portion of the composite coil 16 beyond the severed joint member, i.e., a sole coil element or plural coil elements separated with their corresponding joint member(s) or residue thereof, are deposited as an actual implanted device, [Columns 7-8, lines 67-68, 1-9]).
With respect to Claim 38, Ogawa discloses: The medical device of claim 37, wherein the medical device is configured to enable selective cutting of the endovascular coil at a plurality of locations along the endovascular coil via the at least one electrode (…the composite coil 16 of the above-described wire devices 10, all of the first joint member 15 and the second joint members 17A to 17C are joint members severable by melting. Therefore, the length or volume of an implanted device actually deposited can be changed or adjusted with extreme ease by selecting a joint member to be severed, Column 8, lines 10-14]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa US Patent No. [6159206] in view of Teoh et al. US PG Pub [20090177261].
With respect to Claim 27, Ogawa discloses: The medical device of claim 25 and wherein there are a pair of electrodes.
Ogawa fails to disclose: wherein the first electrode and the second electrode are situated at different longitudinal positions along the medical device.
Within the same field of electrolytic detachment for occlusive members, Teoh teaches: wherein the first electrode and the second electrode are situated at different longitudinal positions along the medical device (See 40 and 45 of Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the pair of electrodes of Ogawa to have different longitudinal positions of Teoh for the purpose of being able to apply the current more accurately at different longitudinal positions of the endovascular instrument prior to detachment, [0067]. 
	With respect to Claim 31, Ogawa discloses: The medical device of claim 22. 
Ogawa fails to disclose: further comprising an electrode position element configured for selectively moving the at least one electrode relative to the segment of the endovascular instrument.
Within the same field of electrolytic detachment for occlusive members, Teoh teaches: further comprising an electrode position element (electroactive polymer 20, herein after referred to as polymer 20) configured for selectively moving the at least one electrode relative to the segment of the endovascular instrument (…the detachment mechanism comprises an electroactive polymer (EAP) that changes configuration upon the application to electrical energy…the change in configuration of the electroactive polymer(s) is such that, upon the application of electrical current, the polymer's diameter is reduced and, optionally, the axial length is increased…the delivery-detachment mechanism and vaso-occlusive device to be moved as a unit..[0061-0062]…electrodes are distal to the distal end of the delivery mechanism, [0070] Electrodes 40, 45 extend through sidewall of delivery tube 30 and contact electroactive polymer 20, [0073]) (Examiner understands that the electrodes are connected to the delivery mechanism that can be moved as a unit with the detachment mechanism (polymer 20) Thus when the endovascular instrument (coil) is released into the body, the polymer and electrodes are removed and thus move relative to the coil.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the electrode(s) of Ogawa to have the electrode position element that moves the electrodes relative to the endovascular instrument as taught by Teoh for the purpose of more precise placement of the endovascular instrument and minimizing the mechanical motion needed to detach the device(s), [0056]. 
	

Allowable Subject Matter
Claims 28, 32, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to disclose a medical device further comprising an outer tube covering and fixedly connected to at least the distal section of the sheath, wherein the outer tube includes the second electrode; wherein the electrode position element is configured to reduce a distance between the at least one electrode and the endovascular instrument through flexing of the electrode position element; and wherein the shape-memory component is selectively deformable for pressing the at least one electrode against the endovascular instrument.
Closest cited prior art Teoh (US PG Pub 2009/0177261) discloses a flexible sheath (delivery tube 30) and at least one electrode part of a pair of electrodes (40, 45) that can selectively deliver a current through a segment of the endovascular instrument (coil 10) in the distal section of the sheath (see [0074] and Figures 1 and 2). Teoh further discloses: wherein at least a portion of the electrode position element (polymer 20) is adjacent to a side wall of the sheath (delivery tubes (hypotubes)) (See Figure 1) (Electrodes 40, 45 extend through sidewall of delivery tube 30 and contact electroactive polymer 20, [0073]) and has a flexibility greater than a flexibility of the side wall of the sheath (…the detachment mechanism comprises an electroactive polymer (EAP) that changes configuration upon the application to electrical energy, [0061]…the detachment mechanism comprises a super-elastic metal alloy such as nitinol which allows for durability and flexibility, [0064]) (Examiner understands that due to the delivery device being a hypotube and the polymer is made of nitinol, then the polymer would be more flexible than the delivery tub.), and further wherein the electrode position element (polymer 20) includes a shape- memory component associated with the distal section of the sheath (See Figure 1) (…the detachment mechanism comprises an electroactive polymer (EAP) that changes configuration upon the application to electrical energy, [0061]…the detachment mechanism comprises a super-elastic metal alloy such as nitinol which allows for durability and flexibility, [0064]).
However, Teoh fails to disclose or make obvious: further comprising an outer tube covering and fixedly connected to at least the distal section of the sheath, wherein the outer tube includes the second electrode. Although Teoh discloses a pair of electrodes, it would not be reasonable to combine with a device that uses an outer tube covering connected to the distal section where the outer tube includes the second electrode given how the device of Teoh works where it does not require an outer tube for the location of the second electrode. Teoh also fails to disclose: wherein the electrode position element is configured to reduce a distance between the at least one electrode and the endovascular instrument through flexing of the electrode position element; and wherein the shape-memory component is selectively deformable for pressing the at least one electrode against the endovascular instrument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Document 2010/0204684 discloses an elongated sheath with a distal electrode located on a distal region of a core wire. Document 2008/0086196 discloses an occlusion system with an electrical source coupled to an electrode at the distal terminus of the catheter sleeve. Document 2002/0160034 disclose a Guglielmi detachable coil that uses an unstable junction at the distal end of a delivery wire that attaches to an electrode that uses electrical current to detach the coil from the wire. Document 6585748 has a single electrode embedded in a wall of a catheter meant to electrolyzing struts for detachment. Document 5941888 has an alternative embodiment with an electrode embedded in a second catheter with an electrode when the primary catheter does not contain an electrode within. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE M SHI/Primary Examiner, Art Unit 3771